Citation Nr: 0006175	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  96-22 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from December 1942 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
VARO in Des Moines, Iowa.

In its supplemental statement of the case dated October 28, 
1998, the VARO in Des Moines indicated that the evidence 
available for review included the veteran's entire clinical 
folder (Volumes 1 through 10) and administrative records 
(Volumes 1 and 2) from the VA Medical Center in Des Moines 
and the VA Medical Center in Knoxville for the period from 
April 18, 1985, to November 17, 1997.  It was stated that 
Volume 10 of the clinical folder was incorporated into the 
claims folder and all other records had been returned to the 
VA Medical Center in Des Moines.  In discussing the issues, 
notation was made that the veteran's entire clinical folder 
and administrative records from both facilities for the 
period from April 18, 1985, to November 17, 1997, were 
reviewed.  Pertaining to hearing loss, notation was made that 
there was a screening test accorded the veteran on June 25, 
1985.  Notation was also made to a physical examination 
conducted at the VA Medical Center in Knoxville on January 
14, 1988.  Relevant records created by VA prior to a Board 
decision are considered to be constructively a part of the 
record on appeal, and the Board is obligated to obtain such 
records prior to rendering a decision.  Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

It is possible these and other records could be determinative 
of the claim pertaining to service connection for each of the 
disabilities at issue.  Therefore, a REMAND is necessary for 
the Board to ensure that the records are obtained.

Accordingly, the case must be REMANDED for the following:

1.  The RO should seek to obtain all 
records of the veteran's treatment, 
including any periods of hospitalization, 
from VA, especially the VA Medical Center 
in Knoxville, and the VA Medical Center 
in Des Moines, Iowa, for the periods 
between 1985 and 1992.

2.  The veteran should be invited to 
submit competent medical evidence linking 
any of the disabilities at issue to 
service.

3.  The RO should then readjudicate the 
claims.  If any or all of the claims are 
found to be well grounded, the RO should 
then ensure that the duty to assist the 
appellant with the development of each 
claim has been met.  If it is determined 
that any or all of the claims are well 
grounded, the veteran should be afforded 
an appropriate examination to determine 
the etiology of any such condition.  The 
examiner should review the claims folder, 
to include a copy of this decision, prior 
to completing the examination report.  
The RO should advise the appellant that 
the examination is necessary to evaluate 
his claim, and that a failure to report 
for the examination could result in the 
denial of his claim in accordance with 
the provisions of 38 C.F.R. § 3.655 
(1999).  

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
If any such development has not been 
completed, the RO should take corrective 
action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Thereafter, if any benefit for which a notice of disagreement 
has been submitted remains denied, the RO should issue an 
appropriate supplemental statement of the case.  Then, the 
case should be returned to the Board, if otherwise in order, 
for adjudication.  The Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




